               Case 1:20-cv-03678-MKV Document 24 Filed 08/06/20 Page 1 of 2

     NEW YORK                                                                                                         ATLANTA
      LONDON                                                                                                         BALTIMORE
    SINGAPORE                                                                                                       WILMINGTON
   PHILADELPHIA                                      FIRM and AFFILIATE OFFICES                                         MIAMI
     CHICAGO                                                                                                        BOCA RATON
  WASHINGTON, DC                                                                                                    PITTSBURGH
  SAN FRANCISCO                                                                                                       NEWARK
                                                    DAVID T. MCTAGGART
  SILICON VALLEY                                                                                                     LAS VEGAS
                                                  DIRECT DIAL: +1 212 471 1814
     SAN DIEGO                                                                                                      CHERRY HILL
                                                 PERSONAL FAX: +1 212 202 4931
     SHANGHAI                                  E-MAIL: dtmctaggart@duanemorris.com                                  LAKE TAHOE
      BOSTON                                                                                                         MYANMAR
     HOUSTON                                          www.duanemorris.com                                               OMAN
    LOS ANGELES                                                                                               A GCC REPRESENTATIVE OFFICE
                                                                                                                   OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                                    MEXICO CITY
                                                                                                                   ALLIANCE WITH
                                                                                                               MIRANDA & ESTAVILLO
                                                                                                                     SRI LANKA
                                                                       August 5, 2020                              ALLIANCE WITH
                                                                                                              GOWERS INTERNATIONAL

BY ECF
                                                                     USDC SDNY
Honorable Mary Kay Vyskocil                                          DOCUMENT
United States District Court                                         ELECTRONICALLY FILED
Southern District of New York                                        DOC #:
500 Pearl Street, Room 2230                                          DATE FILED: 8/6/2020
New York, New York 10007

          Re:        Wilmington Trust, National Association v. Achenbaum et ano.
                     Civil Case No.: 1:20-cv-03678-MKV

Dear Judge Vyskocil:

        Pursuant to Rules 2.B, 2.G, and 4.B of Your Honor’s Individual Rules of Practice, we
respectfully submit this joint letter with the consent of all parties to request a brief adjournment
of the pre-motion conference scheduled for August 11, 2020 until September 8, 2020 or as soon
thereafter as may be heard by the Court, based on developments in the Georgia Case previously
identified by the parties. This is the first request by either party for an adjournment of the pre-
motion conference.

        As previously reported, after filing this breach of loan guaranty action, Plaintiff also
instituted a receivership suit against the loan’s borrower, Fulton Hotel, LLC (“Borrower”) in the
Superior Court of Fulton County, Georgia (the “Georgia State Court”). On July 28, 2020 the
Georgia State Court entered a Consent Order. Borrower is scheduled to sell the property that
secures the loan at issue at an auction scheduled to be held on August 24-26, 2020. Under the
Consent Order, if, by September 1, 2020, Borrower is unable to deliver a written, executed sale
agreement with a sales price sufficient to pay off the loan’s Debt, then, on September 2, 2020 the
Georgia State Court will appoint a Receiver. If, however, Borrower does deliver a written,
executed sale agreement with a sales price sufficient to pay off the loan’s Debt, Borrower will
have until October 30, 2020 to pay off the Debt. Otherwise, under the Consent Order, the
Georgia State Court will appoint a Receiver on October 31, 2020.

        The parties look forward to the opportunity to speak with the Your Honor about their
respective positions in this case. They recognize, however, that their positions may be different
by September 2, 2020 depending on the outcome of the auction scheduled for later this month.
D UANE M ORRIS LLP
1540 BROADWAY        NEW YORK, NY 10036-4086                                         PHONE: +1 212 692 1000    FAX: +1 212 692 1020
DM3\6964243
         Case 1:20-cv-03678-MKV Document 24 Filed 08/06/20 Page 2 of 2



Honorable Mary Kay Vyskocil
August 5, 2020
Page 2

The parties therefore respectfully request that the Court adjourn the pre-motion conference until
September 8, 2020, or as soon thereafter as convenient to the Court. As part of this request, the
parties propose that, by no later than September 4, 2020 they will jointly report to the Court on
the outcome of the auction.

       We thank the Court for its attention to this matter.



                                                      Respectfully submitted,

                                                      s/ David T. McTaggart
cc:    Lisa Wolgast, Esq.
       Brady Mills, Esq.
       BY ECF
 GRANTED. The conference scheduled for August 11,
 2020 is ADJOURNED to September 8, 2020 at 11:00AM.
 On or before September 4, 2020 at 5:00PM, the parties
 must file a joint letter apprising the court of the outcome of
 the auction, the current status of the case, and the parties
 respective positions on summary judgment briefing.
 SO ORDERED.

       8/6/2020
